Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing TIAA-CREF FUNDS SUPPLEMENT NO. 4 dated November 21, 2008 to the Institutional, Retirement and Retail Class Prospectuses dated February 1, 2008 MID-CAP GROWTH INDEX FUND MID-CAP VALUE INDEX FUND MID-CAP BLEND INDEX FUND SMALL-CAP GROWTH INDEX FUND SMALL-CAP VALUE INDEX FUND The Board of Trustees of TIAA-CREF Funds (the Trust) has approved an Agreement and Plan of Reorganization and Termination (Plan) on behalf of each of the Funds listed above (each, a Target Fund). Under the Plan, each Target Fund would transfer all of its assets and liabilities to another series of the Trust (each, an Acquiring Fund) in exchange for Acquiring Fund shares, as shown in the table below. TARGET FUNDS ACQUIRING FUNDS TIAA-CREF Mid-Cap Growth Index Fund TIAA-CREF Mid-Cap Value Index Fund TIAA-CREF Mid-Cap Blend Index Fund TIAA-CREF Equity Index Fund TIAA-CREF Small-Cap Growth Index Fund TIAA-CREF Small-Cap Value Index Fund TIAA-CREF Small-Cap Blend Index Fund When the reorganizations are effected, each Target Fund shareholder will receive shares of the corresponding Acquiring Fund equal in value to their shares in the Target Fund on the date of the transfer. Each Target Fund will subsequently cease operations and be terminated. It is currently expected that the reorganizations will occur in mid-2009. Shortly before the effective date of the reorganizations, the Target Funds investment adviser, Teachers Advisors, Inc., will reposition the Target Funds portfolio holdings to the extent necessary to facilitate an orderly transition of assets to the Acquiring Funds in the reorganizations. During this transition period, the Target Funds may not be pursuing their stated investment objectives, policies or strategies and they may be subject to different investment risks. Furthermore, such sales and purchases may be made at a disadvantageous time, could result in increased transactional costs and may result in taxable gains or losses for the Target and/or Acquiring Funds. Please note that the Target Funds are already closed for sales to most new investors. (See Prospectus Supplement #1 dated May 23, 2008 for more details on their closings.) In addition, all sales of shares of the Target Funds (including the reinvestment of dividends and automatic investments) are expected to be suspended shortly before the consummation of the reorganization to facilitate the transfer of the Target Funds assets to the Acquiring Funds. Additional information about the reorganizations will be provided in a more detailed mailing that will be sent to each Target Fund shareholder well in advance of the date of the reorganizations. MANAGED ALLOCATION FUND The following paragraph should be added as the next to last paragraph of the Managed Allocation Funds Principal Investment Strategy section in the Prospectus for each share class: As part of the Funds ability to invest in unaffiliated mutual funds and other investment products or pools noted above, the Board has authorized the Fund to invest in exchange-traded funds (ETFs) and exchange-traded notes (ETNs). The Fund may use investments in ETFs and ETNs to gain exposure to various market sectors or securities in order to effect its asset allocation strategy.
